Opinion
Per Curiam,
This is an appeal by defendant from an order of the Court of Common Pleas of Clearfield County refusing defendant’s motion to enter judgment on the pleadings. The pleadings consist of a complaint, answer, and new matter, and answer to the new matter.
Plaintiffs have filed a motion to quash the appeal on the ground that the order from which the appeal has been taken is interlocutory. Defendant filed an answer thereto.
There is no applicable statute authorizing an appeal from this interlocutory order. Our Supreme Court has set forth the controlling principles in McGee v. Singley, 382 Pa. 18, 114 A. 2d 141, and Epstein v. Kramer, 374 Pa. 112, 96 A. 2d 912.
The appeal is quashed.